Citation Nr: 0309190	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  02-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to November 
1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.


FINDINGS OF FACT

1.  The veteran will not report for VA examination.  

2.  The evidence of record is insufficient to address the 
issue.  The degree of impairment due to anxiety neurosis is 
not known.

3.  Anxiety neurosis is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and reduced reliability.  


CONCLUSION OF LAW

Anxiety neurosis is no more than 30 percent disabling.  38 
U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By way of history, service connection for anxiety neurosis 
was established in November 1944.  By rating decision dated 
in February 1979, the RO increased the evaluation for anxiety 
neurosis to 10 percent.  In January 1980, a 30 percent 
disability evaluation was assigned for anxiety neurosis.  

In an October 2001 claim, the veteran indicated that anxiety 
neurosis had become worse.  He stated that it would be 
difficult for him to travel to Columbia for VA examination.  
He related that he became very anxious with travel, as he had 
accidents with bowel and bladder.  

By letter dated in October 2001, F. D. M.D., stated that the 
veteran had deteriorated over the past two years.  He 
recommended that the veteran be reevaluated in association 
with his disability rating for a nervous disorder.  

Private treatment records, received in November 2001, reflect 
that the veteran had some problems with what appeared to be 
mild dementia in April 1999.  The examiner noted the 
veteran's wife's report that there had been a dramatic 
improvement in his functional abilities during the previous 
six months.  She conveyed that six months earlier, he could 
not really make many complete sentences but could do so and 
communicated better.  She related that some days were better 
than others.  The record notes her report that the veteran 
seemed to have problems doing simple things, such as getting 
his coat on properly, opening doors in the car, and fixing 
his plate and eating when he went out to a restaurant.  The 
veteran admitted that he was confused a little bit, at times.  
The relevant assessment was mild dementia.  

In a September 2000 treatment record, the examiner stated 
that the veteran's dementia was about the same.  The record 
notes that the veteran was confused as to the day and could 
not remember the President of the United States.  He was able 
to walk down the sidewalk safely and return to his home 
without getting lost, and go about 1/2 mile safely.  

A March 2000 VA outpatient treatment record reflects 
assessments of anxiety and dementia.  In September 2000, the 
assessment was memory loss.  A September 2001 outpatient 
treatment record notes his wife report that he had been 
hearing and seeing things that were not there.  He was noted 
to sometimes become agitated and was increasingly restless.  

By letter dated in November 2001, Dr. F. D. stated that he 
had been treating the veteran for multiple medical problems, 
to include, dementia.  He stated that his mental status had 
deteriorated significantly over the past six months.  The 
letter notes that he was not able to do very much alone.  He 
was noted to require assistance with bathing, dressing, 
feeding, and toileting.  

In a VA Form 21-4138, received in December 2001, the 
veteran's representative stated that the veteran refused to 
make the long trip to the VA Medical Center for examination.  
The representative noted that the veteran was in constant 
fear of having an accident with his bowels and bladder during 
such a long trip.  The representative stated that he became 
angry and mad at the mention of the trip.  She noted that the 
veteran rarely went out of the house because of anxiety.  

By letter dated in March 2002, Dr. F. D. reported that the 
veteran had developed dementia approximately three years 
earlier.  He noted a recent, rapid decrease in his functional 
abilities.  He stated that he could not understand even 
simple commands.  He was noted to require continuous care 
from his wife. He stated that he was having hallucinations, 
at times, thinking he slept in a dungeon.  Dr. F. D. felt 
that the veteran was losing touch with reality.  He was noted 
to have difficulty functioning alone on any level.  He was 
consistently seeing strangers and animals in the house.  His 
understanding of explanations was noted to be very, very, 
limited.  The letter notes that he did seem to be depressed, 
at times.  He had both short and long-term memory problems.  
He was having significant problems making decisions or 
understanding concepts.  His thinking was impaired to the 
point that he could not remember to sit down in a chair or 
how to eat, at times.  He did not recognize family most of 
the time.  He was not able to do any effective work at all.  
He could not care for himself.  He could not establish social 
relationships.  The examiner concluded that the veteran had 
significant dementia, which had deteriorated quite a bit in 
the past six months.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

Under the current rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (anxiety neurosis) (2002), a 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the February 2002 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the August 2002 
statement of the case and in the October 2002 supplemental 
statement of the case.  The Board concludes that the 
discussions in the February 1998 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim.  In March 2003, 
the veteran was invited to submit additional evidence.  By 
letters dated in November 2001 and March 2003, he was advised 
of the evidence he needed to submit to substantiate his 
claim, VA's duty to notify him about his claim, VA's duty to 
assist in obtaining evidence for his claim, what the evidence 
must show to substantiate his claim, what information or 
evidence was needed from him, what he could do to help with 
his claim, and what VA had done to help with his claim.  In 
addition, by letter dated in November 2002, he was advised of 
the procedures by which to submit additional evidence in 
support of his claim.  In March 2003, he was invited to 
submit additional evidence in support of his claim.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  The Board notes that he refused to 
report for VA examination.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Analysis

Initially, the Board notes that the veteran refuses to report 
for a VA examination.  The Board accepts his reason for 
refusing to report for examination as one of good cause.  
There is no indication, however, that the reason to not 
report will ever change.  Thus, the claim must be evaluated 
on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2002).  

The veteran claims that a higher evaluation is warranted for 
his anxiety neurosis.  Essentially, he asserts that he is 
unable to function or leave his home.  

The record reflects that, in addition to service-connected 
anxiety neurosis, the veteran has other disorders, to include 
dementia.  The Board notes that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing service-connected evaluation is to be avoided.  
38 C.F.R. § 4.14 (2002).  

Private medical records show that the veteran is severely 
disabled.  The degree of impairment due to his service-
connected disability as distinguished from nonservice-
connected disorders, and specifically dementia, is nowhere 
delineated in the record.  Dr. F. D.'s statements, even when 
accepted as true, do not establish the level of impairment 
due to the service-connected disorder.  The Board notes that 
the veteran was advised that there was insufficient evidence 
upon which to decide the claim.  He was specifically invited 
to present evidence describing the specific manifestations of 
his anxiety neurosis as separate and apart from the 
manifestations of dementia.  No such evidence was submitted.  

The veteran is competent to assert that he is worse.  
However, the veteran is not a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, laypersons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  There is 
insufficient evidence upon which to decide the claim.  Absent 
a VA examination or other competent evidence to support the 
veteran's contention, the veteran's anxiety neurosis does not 
warrant an evaluation in excess of 30 percent.  The Board has 
the greatest sympathy for the veteran and understands his 
reasons for not reporting for a VA examination.  However, the 
Board must base the decision on the evidence of record.  At 
this time, there is no competent evidence that determines the 
degree of impairment due to anxiety neurosis.  Rather, the 
most probative evidence, including the statement from Dr. F. 
D., establishes an onset of dementia with rapid 
deterioration.  The manifestations due to dementia may not be 
considered in the evaluation of the claim (38 C.F.R. § 4.14) 
and the Board does not have the expertise to segregate the 
service-connected manifestations from the dementia.  The 
decision of the veteran to not report for a VA examination or 
otherwise supplement the record with adequate evidence 
frustrates a meaningful discussion of the degree of the 
veteran's impairment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  




ORDER

An increased evaluation for anxiety neurosis is denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

